Citation Nr: 1802553	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  10-09 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for postoperative residuals of a right parotid gland tumor.

2. Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1977 to November 1978.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action, on his part, is required.


REMAND

In November 2017, the Veteran submitted additional evidence in support of his claims and specifically declined to waive AOJ consideration of this evidence in the first instance.  Thus, the case must be remanded for AOJ readjudication.

Accordingly, the case is REMANDED for the following action:

After conducting any additional development deemed necessary, readjudicate the Veteran's claim with consideration of all additional evidence since the issuance of the last supplemental statement of the case (SSOC).  If the benefits sought on appeal remain denied, furnish the Veteran an SSOC and afford him the appropriate period of time to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

